Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 1, the word “aqoeous” is misspelled. On line 9 of claim 1 the phrase “the 1.50-3.00 mm thermoplastic resin film” should be changed to –the 1.5-3.0 mm thermoplastic resin film—so as to use the same terminology as recited on line 8 of claim 1. On lines 9-10 of claim 1, the phrase “high temperature resistant polyimide film” is indefinite since it is not clear what constitutes being a “high temperature” in this phrase. On lines 14-15 of claim 1, the phrase “cutting the same thermoplastic resin film and hot-pressing them into a whole piece of film” is indefinite since it is not clear whether each of the two separate pieces of thermoplastic resin film that were formed by cutting the thermoplastic resin film from in step 2.1 into two oC before use” should be changed to -- sealing and storing the films in a refrigerator at 4oC before use—since step (2.3) recites plural “thermoplastic resin films”. On lines 21-22 of claim 1, the phrase “transferring the thermoplastic resin film with lipid-soluble antioxidant prepared in step (2)” is indefinite since it is not clear whether step (2) of the method results in the formation of one or plural (i.e. two or more) thermoplastic resin films. The wording of claim 1 is confusing as in some portions of claim 1, a single thermoplastic resin film is recited whereas in other portions of claim 1, plural thermoplastic resin films are recited. On line 23 of claim 1, the phrase “the surface area” lacks antecedent basis. On line 24 of claim 1, the phrase “the weight” lacks antecedent basis. On line 24 of claim 1, the phrase “with lipid antioxidant” should be changed to –with lipid-soluble antioxidant—so as to use the same terminology as recited earlier in the claim. On line 29-30 of claim 1, the phrase “the reactors” lacks antecedent basis. On the last two lines of claim 1, the phrase “the regeneration effect does not exist between 
On lines 1-2 of claim 2, the phrase “wherein preparing thermoplastic resin film in the step (2.1)” should be changed to –wherein in the preparation of the thermoplastic resin film in step (2.1)—so as to make proper sense. On line 3 of claim 2, the phrases “the front drum” and “the rear drum” lack antecedent basis.  On line 5 of claim 2, the phrase “the upper and lower plats” lacks antecedent basis. 
On lines 1-2 of claim 3, the phrase “the reaction temperature” lacks antecedent basis. On line 2 of claim 3, the phrase “the reactor” lacks antecedent basis.
On line 3 of claim 4, the phrase “antioxidant aqueous-solution” is indefinite since it is not clear whether this refers to the aqueous phase of the separable regeneration system in both the regeneration group and the control group containing the water-soluble antioxidant. On line 5 of claim 4, the phrase “the lower layer” lacks antecedent basis. On line 6 of claim 4, the phrase “measuring absorbance at 510 nm” is indefinite since it is not clear whether this absorbance is measured in the diluted upper solution recited on line 6 of claim 4. See all of these same problems in claim 5. 
On lines 2-3 of claim 9, the phrase “wherein the method of combining lipid-soluble antioxidant with the thermoplastic resin film include hot pressing, mixing and extruding process” should be changed to –wherein the method of combining the lipid-soluble antioxidant with the 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicants are requested to amend the claims as suggested above and to conform with standard English grammar rules. 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests a method for verifying a regeneration effect between a water-soluble antioxidant and a lipid-soluble antioxidant by establishing and using a separable regeneration system comprising the steps of dissolving a water-soluble antioxidant into deionized water in order to form an aqueous phase of a separable regeneration system, performing steps (2.1)-(2.3) in claim 1 in order to prepare a thermoplastic resin film containing a lipid-soluble antioxidant which is used as a solid phase in the separable regeneration system, forming a regeneration group by transferring the solid phase thermoplastic film containing the lipid-soluble antioxidant into the aqueous phase of the separable regeneration system, forming a control group by transferring a solid phase thermoplastic film not containing a lipid-soluble antioxidant into the aqueous phase of the separable regeneration system, subjecting both the regeneration group and the control group to the same reaction conditions and measuring an antioxidant capacity of the aqueous phase in both groups by performing a scavenging 
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Guo et al who teach of a study involving the antioxidant capacity regeneration of tert-butylhydroquinone (TBHQ) by tea polyphenols (TP); and McAnalley et al who teach of an antioxidant sensor and method for determining antioxidant activity of both lipophilic and lipophobic antioxidants.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 5, 2021